Name: Council Regulation (EEC) No 3169/78 of 19 December 1978 concerning the application of Decision No 1/78 of the EEC-Portugal Joint Committee replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  monetary relations;  international affairs;  executive power and public service;  Europe;  cooperation policy
 Date Published: nan

 30 . 12 . 78 Official Journal of the European Communities No L 376/ 13 COUNCIL REGULATION (EEC) No 3169/78 of 19 December 1978 concerning the application of Decision No 1 /78 of the EEC-Portugal Joint Committee replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Portugal (*) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement, the EEC-Portugal Joint Committee has adopted Decision No 1 /78 replacing the unit of account by the European unit of account in Article 8 of that Protocol : Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 /78 of the EEC-Portugal Joint Committee shall apply in the Community . The text of the Decision is annexed to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1978 . For the Council The President H.-D. GENSCHER ( ») OJ No L 301 , 31 . 12 . 1972, p . 165 .